     Case: 1:18-cv-06420 Document #: 22 Filed: 11/27/19 Page 1 of 1 PageID #:81

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Clarissa Perez
                                   Plaintiff,
v.                                                      Case No.: 1:18−cv−06420
                                                        Honorable Sara L. Ellis
GMA Investments, LLC
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 27, 2019:


        MINUTE entry before the Honorable Sara L. Ellis: The Court grants Plaintiff's
motion for turnover of assets by Third−party citation Respondent Wells Fargo Bank, N.A
[20]. The Court orders Wells Fargo Bank to turn over assets in the amount of
#036;3,747.02, currently held in Defendant GMA Investments, LLC d/b/a Summit
Receivables, to Plaintiff in satisfaction of the judgment entered by this Court. Mailed
notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
